PRESIDING JUSTICE GREEN, dissenting: This is the latest in a series of cases following Leopando which reveal a critical problem concerning the appealability of decrees entered pursuant to the Illinois Marriage and Dissolution of Marriage Act (IM-DMA) when the trial court has entered a decree which leaves some issue in the case pending for future determination. Decrees have been held to lack finality when questions have been reserved in regard to (1) pension rights (In re Marriage of Rosenow (1984), 123 Ill. App. 3d 546, 462 N.E.2d 1287), (2) attorney fees (In re Marriage of Derning (1983), 117 Ill. App. 3d 620, 453 N.E.2d 90), and (3) support, maintenance and property distribution (In re Marriage of Koch (1983), 119 Ill. App. 3d 388, 456 N.E.2d 644). On the other hand, decrees have been held to be final although matters were reserved in two cases. In that of In re Marriage of Parks (1984), 122 Ill. App. 3d 905, 461 N.E.2d 681, an in rem decree dissolving the marriage and awarding custody was final although questions of property division, maintenance, and child support were reserved, because the court did not have personal jurisdiction of the respondent. In the case of In re Marriage of Lord (1984), 125 Ill. App. 3d 1, 465 N.E.2d 151, the issue of maintenance was reserved because of the uncertain prognosis of a serious illness of a spouse. The appellate court deemed the decree final, because the court had ruled on all matters it could reasonably decide. Absent finality in the decree, appealability of the IMDMA order described can seldom be obtained. It is unlikely to meet the extraordinary requirements of Supreme Court Rule 308(a) (87 Ill. 2d R. 308(a)), by the terms of which an interlocutory order can become appealable upon the combined action of the trial and appellate courts if the trial court certifies that the decree “involves a question of law as to which there is substantial ground for difference of opinion.” The only other possibility of appeal is that available in regard to orders of child custody under Supreme Court Rule 306(l)(v) (87 Ill. 2d R. 306(l)(v)). If the instant decree is deemed to lack finality, neither party can appeal until the lapse of two years unless the maintenance order is changed. No doubt such a procedural morass strains the tolerance of litigants. Possible change of Supreme Court Rules to provide for appeal in some of these cases would seem to be worthy of consideration. While disagreement with the logical analysis of the majority is difficult to justify, I respectfully do so under the conditions of this case. The decision of the court to award maintenance to the wife rather than to give her a larger division of the marital property appears to be a wise one. The method by which this was to be done, however, was somewhat ambiguous. The thrust of the theory of the majority appears to be that the language of the order implies an intention on the part of the court that it retain power to change the maintenance award without the necessity of a showing of a substantial change in circumstances as required by section 510(a) of IMDMA (Ill. Rev. Stat. 1983, ch. 40, par. 510(a)). I would give a different interpretation to the order. Clearly, the mere fact that the award of maintenance was for a term would not prevent the award from being final. Rather, it is the provision setting the matter for “review” not later than at the expiration of the two-year term that causes concern. The majority correctly points out that several courts may have used the device of an award for a term, with a further provision that either sets the matter for a later hearing or makes a statement that the court retained jurisdiction, in order to be able to modify the order without compliance with section 510(a) of IMDMA. However, the published notes to sections 504 and 510 show another possible reason for a court to enter an order reciting matters indicating a reservation of jurisdiction. Those notes to section 510 state in part: “Where the court has not expressly reserved jurisdiction to extend the term of a maintenance award but has remained silent on the subject, it would appear that the court retains authority to extend the maintenance beyond the original term in view of the court’s power under this section to modify maintenance judgments. See In re Marriage of Trohn, 531 R2d 985 (Colo. App. 1975). But compare Lindsay v. Lindsay, 115 Ariz. 322, 565 P.2d 199 (Ariz. App. 1977). Since Illinois courts of review have not addressed this question, the preferred practice is to eliminate any uncertainty by expressly addressing the issue in the initial judgment.” (Ill. Ann. Stat., ch. 40, par. 510, Historical and Practice Notes, at 700 (Smith-Hurd 1980).) The notes to section 504 contain substantially the same language. Ill. Ann. Stat., ch. 40, par. 504, Historical and Practice Notes, at 528 (Smith-Hurd 1980). As section 510(a) requires a showing of a substantial change in circumstances before a maintenance award can be modified, the inclusion in the publisher’s notes to that section of the suggestion that it is desirable to make an express reservation of retention of jurisdiction in order to have power to later modify a grant of maintenance for a term, indicates a theory that the reservation is necessary even to modify the grant upon a showing of a substantial change in eireumstances. The majority correctly set forth that the order here indicated possible modifications of the maintenance provisions upon a showing of a substantial change in circumstances. I interpret the court’s intention here to have been to set the matter for “review” so that it might change the maintenance benefits to the wife if a substantial change in circumstances was shown. Thus, I conclude that the trial court intended to give res judicata effect to its order. It seems axiomatic that a provision in an order in a matrimonial case which has res judicata effect is final for purposes of appeal even though the court retains jurisdiction to modify the order when circumstances change. (See Nye v. Nye (1952), 411 Ill. 408, 416, 105 N.E.2d 300, 304.) Despite the provision in the order whereby the trial court set the matter of maintenance for further “review,” I interpret the intent of the court to be to give the order res judicata effect and to intend to “review” only the question of whether a substantial change in circumstances had taken place. Accordingly, I would hold that we have jurisdiction and would decide the merits of the appeal.